Title: To George Washington from Maj. Gen. Benjamin Lincoln, 3 July 1777 [letter not found]
From: Lincoln, Benjamin
To: Washington, George

Letter not found: from Maj. Gen. Benjamin Lincoln, 3 July 1777. Charles E. Tuttle Co. of New York reportedly sold in 1951 an autograph letter signed “addressed to ‘His Excellency Gen. Washington’, regarding the march of General De Hoar’s brigade to Morristown to join the main army. Washington’s reply (as written by his adjutant Timothy Pickering) is written at the bottom of Lincoln’s letter” (Charles E. Tuttle Co., 249 [1951], item 19).